 

EXHIBIT 10.33

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”), dated as of April 29, 2015 (the
“Effective Date”), by and between Shire Human Genetic Therapies, Inc., a
Delaware corporation (the “Company”), and Jeffrey V. Poulton (“Executive”).

 

BACKGROUND

 

WHEREAS, the Company and Executive wish to set forth and confirm the terms and
conditions of Executive’s employment by the Company as hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
and agreements hereinafter set forth, and intending to be legally bound, the
parties hereto hereby agree as follows:

 

1          Employment. Executive hereby accepts employment with the Company in
accordance with the terms and conditions set forth in this Agreement. Upon the
Effective Date, Executive shall serve as the Chief Financial Officer of Shire
plc in accordance with the terms and conditions set forth in this Agreement.
Effective as of the Effective Date, in connection with Executive’s appointment
to the position of Chief Financial Officer of Shire plc, Executive shall be
appointed to the Board of Directors of Shire plc (the “Board”); provided,
however, that Executive’s continued service on the Board shall be subject to
approval by the shareholders of Shire plc at the applicable shareholder
meetings. Executive agrees to promptly notify the Board of becoming aware of any
reason that would preclude his ability to legally perform any of his duties.
Executive represents that he is not bound by or party to any employment
contract, restrictive covenant or other restriction (contractual or otherwise)
(collectively, the “Existing RC Agreements”) preventing or impairing him from
entering into employment with or carrying out his responsibilities for Shire (as
defined below) under this Agreement or otherwise, or which is in any way
inconsistent with the terms of this Agreement.

 

2          Term of Agreement and Employment. The term of this Agreement and
Executive’s employment by the Company hereunder shall commence on the Effective
Date and shall continue until Executive’s employment is terminated as provided
in Section 9 hereof (the “Employment Period”); provided, however, that the
Company’s payment obligations in Section 9, the Executive’s repayment
obligations under Section 4.3 and the provisions of Sections 5, 6, 7, 8, 9.5,
9.6, 10 and 11 shall survive the termination of this Agreement and Executive’s
employment.

 

3          Duties and Responsibilities; Location; Company Policies.

 

3.1       In Executive’s capacity as Chief Financial Officer of Shire plc,
Executive shall report to the Chief Executive Officer of Shire plc (the “CEO”).
In his capacity as Chief Financial Officer of Shire plc, Executive shall have
the customary powers, responsibilities and authorities of chief financial
officers of corporations of the size, type and nature of Shire plc, subject to
direction of the CEO. In performing Executive’s duties and responsibilities
hereunder, Executive shall (i) faithfully and diligently perform such duties and
exercise such powers consistent with his position as the CEO may from time to
time assign to or confer upon him in connection with the business of Shire; (ii)
protect,



 

 

 

promote, develop and extend the business interests and reputation of Shire;
(iii) conform to and comply with the lawful and reasonable directions of the CEO
that are consistent with his position; (iv) upon receiving reasonable notice,
promptly give (in writing if so requested) to the CEO all such information,
explanations and assistance as the CEO may require in connection with the
business and affairs of Shire for which Executive is required to perform duties
and which are consistent with his position; (v) comply with Shire’s Code of
Ethics Policy; (vi) in relation to any dealings in securities, comply with all
laws affecting dealings in securities and all regulations of any relevant stock
exchanges on which such dealings take place and any policies or rules adopted by
Shire in relation to the holding or trading of securities; (vii) not directly or
indirectly procure, accept or obtain for his own benefit (or for the benefit of
any other person) any payment, rebate, discount, commission, vouchers, gift,
entertainment or other benefit from any third party in respect of any business
transacted or proposed to be transacted (excluding air miles or similar vouchers
from other such schemes) (whether or not by him) by or on behalf of Shire
(“Gratuities”); (viii) observe the terms of any policy issued by Shire in
relation to Gratuities; and (ix) promptly disclose and account to Shire for any
Gratuities received by him (or by any other person on his behalf or at his
instruction). During the Employment Period, Executive shall also serve as a
director or officer (without additional compensation) of the Company or any
Affiliated Company (as defined below) as may be determined by the Board from
time to time.



 

3.2          Executive shall devote all of Executive’s business time, attention
and skill loyally and faithfully to the business and interests of Shire plc, the
Company and any company or entity which from time to time, directly or
indirectly owns, is owned by or is under common ownership with Shire plc (each
an “Affiliated Company” and, together with the Company and Shire plc,
collectively “Shire”) in a proper and efficient manner, and shall further and
promote the business of Shire. During the Employment Period, Executive may not
be employed by or engaged in any other business (whether paid or unpaid),
including serving on any board of directors or similar governing bodies (other
than a board of Shire), without first obtaining the Board’s prior written
consent; provided, however, that nothing herein shall limit or restrict
Executive from engaging in charitable or civic activities or from providing
unpaid assistance to friends and family members, provided that such activities
do not in any material respect interfere with Executives duties,
responsibilities or obligations to Shire and are not contrary to the interests
of Shire.



 

3.3          Executive’s principal place of work shall be at the Company’s
offices in Lexington, Massachusetts, or at such other place to which Executive
may be relocated from time to time. Should Executive’s principal place of work
change, Executive shall be entitled to all benefits under the Shire relocation
policy that is in effect and covering Executive at such time. Executive
understands that he shall be required in the performance of his duties to travel
to, and perform work at, such places in the United States or abroad as business
of Shire may require. As a result, the Company and Executive shall each use
their best efforts to obtain authorization for Executive to legally work in any
such non-United States jurisdiction and the Company shall promptly reimburse
Executive for all reasonable costs and expenses he incurs in attempting to
receive authorization to legally work in such jurisdictions. All air travel by
Executive shall be in accordance with Shire’s air travel policies for employees
of Executive’s level, as may be in effect from time to time.



 

 

 

3.4.          Executive shall not, other than at the request of the Board, (a)
voluntarily resign as a member of the Board or (b) take any action or fail to
take any action that would result in him no longer being permitted to serve on
the Board (whether by law or otherwise).

 

3.5          Executive hereby agrees that Executive is subject to, and shall
comply at all times with, any and all policies adopted by Shire as in effect
from time to time, including, without limitation, any Shire policy on malus and
clawback and share ownership guidelines. Any variable remuneration awarded to
the Executive may be subject to clawback in accordance with Shire’s policies
from time to time, the specific terms of any applicable bonus or incentive plans
and/or the terms of any relevant awards.  Clawback may be effected by
withholding or off-setting against any payments or awards to which the Executive
may become entitled in connection with Executive’s employment with the Company
or alternatively by the Executive making a cash repayment to the Company or
transferring shares to the Company. By entering into this Agreement, the
Executive agrees to the operation of such withholding, off-setting, repayment or
transfer.

 

4          Compensation and Benefits.



 

4.1       Base Salary. During the Employment Period, Executive shall be paid an
annual base salary of $575,000 in accordance with the normal payroll practices
of the Company (as may be in effect from time to time). Executive’s base salary,
as it may be in effect from time to time, is referred to herein as the “Base
Salary.” The Base Salary shall be inclusive of any directors’ fees payable to
Executive under the Articles of Association or other governing documents of
Shire plc, the Company or any Affiliated Company (and any such fees as the
Executive shall receive shall be paid by him to the Company promptly upon
receipt thereof). Such Base Salary shall also be inclusive of an annual amount
payable in respect of Board duties performed by Executive in the Republic of
Ireland (the “Irish Board Fee”), which is currently £98,000. Executive’s Base
Salary shall be reviewed annually (commencing with the 2015 year-end performance
and reward process) and may be increased at the sole discretion of the
Remuneration Committee of Shire plc (the “Remuneration Committee”). All amounts
set forth herein are in U.S. dollars (except with respect to the Irish Board
Fee).

 

4.2        Executive Annual Incentive Plan. During the Employment Period,
Executive shall be eligible to earn a bonus in accordance with the rules and
terms of Shire’s Executive Annual Incentive Plan or such other bonus plan as
Shire may determine (“Incentive Plan”). Commencing with the bonus period
starting January 1, 2015, such bonus, if any, shall be subject to a target bonus
level as determined in the sole discretion of the Remuneration Committee (which,
for the 2015 fiscal year, shall be equal to eighty percent (80%) of Executive’s
Base Salary), subject to adjustment by the Remuneration Committee (with
seventy-five percent (75%) payable in cash and twenty-five percent (25%) payable
in deferred shares). Any actual bonus payable on an annual basis or for such
other period as may be deemed appropriate shall be determined at the sole
discretion of the Remuneration Committee and, commencing with the bonus period
starting January 1, 2015, shall be subject to a maximum bonus opportunity as
determined in the sole discretion of the Remuneration Committee (which, for the
2015 fiscal year, shall equal one-hundred and sixty percent (160%) of
Executive’s Base Salary), subject to adjustment by the Remuneration Committee
(with seventy-five percent (75%) of the maximum award payable in cash and
twenty-five percent (25%) of



 

 

 

the maximum award payable in deferred shares). Any cash bonus earned under the
Incentive Plan shall be paid by no later than March 15th of the year following
the year in which such bonus was earned and any non-cash bonus earned under the
Incentive Plan shall be paid in accordance with the terms of the Incentive Plan.
All bonus payments shall be subject to tax and other withholdings and deductions
as appropriate. Any bonus paid in deferred shares shall be subject to any malus
and clawback policy as in effect from time to time. If the deferral arrangement
described in this Section 4.2 is not permitted with respect to the 2015 calendar
year, the Company shall implement an alternative bonus structure for such
calendar year designed to restrict Executive’s transfer of any shares received
in respect of the 2015 annual bonus in the same manner as if the deferral was
permitted.

 

4.3        Indebtedness. If Executive is indebted to Shire for any reason, Shire
may make a deduction from Executive’s Base Salary or from any other amount owed
to Executive by Shire to satisfy all or a portion of such obligation.

 

4.4       Equity Grants. During the Employment Period, commencing with the
fiscal year beginning January 1, 2015, Executive will be eligible for
performance-based equity-based incentive awards (“Shire Equity Award”) that may
be granted to Executive at such times, in such amounts and to the extent the
Remuneration Committee may determine in its sole discretion. If Executive is at
any time granted a Shire Equity Award, such Shire Equity Award will be subject
to the rules of the relevant plan or such other applicable regulations as are
established by the Remuneration Committee (including without limitation
performance conditions and Shire’s clawback and malus policies).  If Executive’s
employment should terminate for any reason, Executive’s rights in relation to
any Shire Equity Award shall be entirely governed by the terms of the relevant
plan (or such regulations established by the Remuneration Committee) and
Executive shall not be entitled to any compensation under this Agreement for the
loss of any right or benefit or any prospective right or benefit in relation to
any cancelled or forfeited Shire Equity Award, whether such compensation is
claimed by way of damages for unlawful dismissal, breach of contract or any
other claim, including without limitation, claims arising out of Executive’s
employment with Shire or the termination of such employment.

 

4.5        Expenses. The Company shall reimburse Executive for all reasonable
business expenses which Executive is authorized to incur while carrying out
Executive’s duties under this Agreement, provided the applicable claims
procedure is followed and invoices or other evidence of payment is produced. So
long as Executive serves as an Executive Director, Executive shall be subject to
any expense reimbursement policy applicable to Executive Directors as in effect
from time to time. All reimbursements which are subject to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), shall be paid to
Executive as soon as practicable after submission of the required documentation,
but no later than December 31st of the year following the year during which such
expense was incurred.



 

4.6        Company Car and Benefits. During the Employment Period, Executive
shall be eligible to participate in the Company’s employee benefit plans
(including any executive-level plans, such as financial planning) in accordance
with the terms and conditions of such plans, as may be amended by the Company in
its sole discretion from time to time. During the Employment Period, Executive
shall be provided with a cash benefit of $1,200 per calendar month, representing
the cash alternative to providing Executive with a company car. This amount
shall be paid ratably every pay period with



 

 

 

Executive’s Base Salary and will be subject to applicable tax and other
withholdings and deductions as appropriate.


 

4.7        Retirement Benefits. During the Employment Period, the Company shall
contribute on Executive’s behalf an amount to the Company’s 401(k) Plan (through
matching contributions) and/or the Shire Group Supplemental Executive Retirement
Plan (the “SERP”), or into such other equivalent arrangement under the Company’s
policies on retirement plans based on the rate of contribution then in effect
for Executive’s position under the Company’s applicable policies (currently 25%
of Base Salary); provided that the maximum amount of such contribution that may
be allocated to the Company’s 401(k) Plan through matching contributions shall
be so allocated to the 401(k) Plan first, with the remainder of such
contribution being allocated to the SERP. SERP contributions shall be made on a
quarterly basis and are subject to Executive’s employment with Shire on the date
of the contribution. In addition, the maximum contribution is currently
contingent upon Executive’s participation in the Company’s 401(k) Plan at a
minimum personal contribution level of 3%. The provisions of this Section 4.7
shall in all events be subject to the terms of the Company’s 401(k) Plan, the
SERP and the Company’s policies on retirement plans, which the Company may
change from time to time in its sole discretion with or without notice, and
shall be superseded by such plans and policies to the extent inconsistent.



 

4.8      Vacation. During the Employment Period, Executive shall be entitled to
paid vacation of 25 days per annum in accordance with the Company’s vacation
policy, or such greater number as may be provided by the Company with the
approval of the Remuneration Committee, exclusive of national and customary
holidays recognized by the Company. The vacation year is from January 1st to
December 31st and up to 5 unused vacation days may be carried forward into the
succeeding vacation year (any unused vacation days at the end of a year in
excess of 5 shall, to the extent permitted by applicable state law, be forfeited
with no compensation due Executive); and if vacation days carried forward into
the succeeding vacation year are not used by December 31st of that year, those
vacation days shall be forfeited to the extent permissible under applicable
state law with no compensation due Executive. Entitlement to vacation pay in the
first and last year of employment will be calculated pro rata by reference to
the number of completed months worked in that year. On termination of
employment, a payment will be made by the Company or refunded by Executive (as
appropriate) depending on whether vacation entitlement has been unused or
exceeded. This Section 4.8 is subject to the Company’s vacation policy as in
effect from time to time and shall be superseded by such vacation policy to the
extent inconsistent.



 

5        Intellectual Property

 

5.1     Definitions.

 

(a)      “Intellectual Property Rights” or “IPRs” means all intellectual and
industrial property rights, in any jurisdiction, whether registered or
unregistered, including without limitation all rights in patents, trade secrets
and know-how, trade and service marks, copyrights (including copyrights in
software), and database rights, and all rights or forms of protection of a
similar nature or having equivalent or similar effect to any of these, including
claims and causes of action under any of the foregoing which may subsist
anywhere in the world.


 

 



 

(b)      “Work” or “Works” means inventions, discoveries, designs, developments,
improvements, formulas, ideas, processes, techniques, technical data, hardware
configurations, software (including without limitation source code and object
code), specifications, spreadsheets, data, databases, analytics, algorithms,
methods or methodologies, systems, concepts, technology, trademarks, service
marks, logos, work product, trade secrets, know-how, documentation, any other
financial, technical or business material or information, Confidential
Information, and modifications, updates to and derivatives of the foregoing, in
each case whether or not patentable, copyrightable or susceptible to other forms
of protection and in any medium, and all claims and causes of action arising
thereunder anywhere in the world.


 

5.2     If during the period of Executive’s employment with Shire, Executive
creates, makes, authors, originates, conceives, writes or reduces to practice
(either alone or with others) any Work(s), including any IPRs in and to the
foregoing, irrespective of whether it or they are related to Shire (collectively
and including, for the avoidance of doubt, any IPRs in and to such Work(s),
“Company Works”):
 

(a)Executive will promptly disclose to the Company the full details of any and
all Company Works;

 

(b)Executive agrees and acknowledges that all Company Works are and shall be the
sole and exclusive property of the Company and shall legally and beneficially
vest solely in the Company immediately upon their creation, without any further
consideration to Executive (and all such rights are hereby assigned to the
Company);

 

(c)Executive agrees and acknowledges that all Company Works are “works made for
hire,” as that term is defined in the United States Copyright Act, with the
Company being the entity for which such work was performed;

 

(d)Executive hereby irrevocably and unconditionally waives, in favor of Shire,
its licensees, and successors-in-title, any and all moral and similar rights
conferred on Executive in relation to Company Works (whether now existing or in
the future); and

 

(e)Executive shall not knowingly do anything, or omit to do anything, to imperil
the validity of any Company Works.



 

5.3      To the extent any Company Works and/or IPRs do not so vest in the
Company, Executive hereby presently assigns to the Company all of Executive’s
right, title and interest in and to any and all Company Works, including without
limitation, all IPRs therein in any jurisdiction.


 

5.4      Executive hereby irrevocably authorizes the Company or its nominee to
be Executive’s attorney, and to make use of Executive’s name and to sign and
execute any documents and/or perform any act on Executive’s behalf, for the
purpose of giving to the Company the full benefit of the provisions of this
Section 5 and, where permissible, to obtain patent or any other protection in
respect of any of the Company Works in the name of the Company or its nominee.


 

5.5      Executive shall from time to time, both during the Employment Period
and thereafter, at the request and expense of the Company or its nominee,
promptly do all things and execute all documents necessary or desirable to give
effect to the provisions of this Section 5, including, without limitation, all
things necessary to obtain, maintain and/or enforce patent or any other
protection with respect to any Company Work in any



 

 

 

part of the world and to vest such rights (including, without limitation, all
IPRs) in and to the Company Works in the Company or its nominee.


 

5.6      For the avoidance of doubt, the provisions of this Section 5 shall
apply to any rights (including, without limitation, any IPRs) in the Company
Works arising in any jurisdiction, and the provisions of this Section 5 shall
apply in respect of any jurisdiction to the extent permitted by the directives,
statutes, regulations and other laws of any such jurisdiction.


 

5.7      Maintenance of Records. Executive will keep and maintain adequate and
current written records of all Company Works created, made, authored,
originated, conceived, written or reduced to practice by Executive (either alone
or with others), during the period of Executive’s employment with Shire. The
records will be in the form of notes, sketches, drawings and any other format
that may be specified by the Company. The records will be available to and
remain the sole property of the Company at all times.



 

5.8      Excluded Works. Notwithstanding this Section 5 of this Agreement,
Company Works shall not include, and Executive’s obligations with respect
thereto shall not apply to, any Works about which Executive proves with written
evidence all of the following:



 

(a)the Work was developed entirely by Executive without materially interfering
with Executive’s duties for the Company (i.e., outside of working hours and not
within the scope of the Executive’s employment);

 

(b)no Confidential Information (as defined below), Works of Company or
resources, equipment, supplies, assets, personnel or facility of Shire was used
in the development or creation of the Work;

 

(c)the Work does not relate to the business of Shire or to the reasonably
anticipated future business of Shire; and

 

(d)the Work does not result from any work performed by Executive for Shire.



 

5.9      Executive shall not use, incorporate or reference any Work owned in
whole or in part by Executive and made prior to the Employment Period (“Prior
Work”) or any IPRs owned by any third party (“Third Party Work”) in connection
with the creation of any Company Works, except with the prior written consent of
the Company. If, notwithstanding the foregoing, in the course of the creation of
any Company Work Executive uses any Prior Work or Third Party Work, Executive
shall have or secure rights sufficient to grant, and Executive hereby grants to
the Company a perpetual, nonexclusive, royalty-free, fully paid-up, irrevocable,
transferable, sublicensable, worldwide license to reproduce, make derivative
works of, distribute, perform, display, import, make, have made, modify, use,
sell, offer to sell, and exploit in any other way such Prior Work or Third Party
Work as part of or in connection with any product, process or service, and to
practice any method related thereto, as necessary to use and exploit any
applicable Company Works or Works of Company. Executive represents and warrants
that use of any such Prior Work or Third Party Work will not violate any
proprietary rights of third parties and Executive shall indemnify and hold Shire
harmless from and against any liability, cost and expense (including reasonable
attorneys’ fees) arising out of any such third party claims. Executive attaches
hereto a complete list of all Prior Works, and those Prior Works are excluded
from this Agreement. If no such list is attached, then there are no such Prior
Works.



 

 

 

5.10     Executive acknowledges and agrees that the compensation paid by Company
is adequate consideration for the terms and conditions set forth in this Section
5. For the avoidance of doubt, the obligations of Executive under this Section 5
shall operate during the course of Executive’s employment, shall survive
cessation of such employment and shall continue indefinitely thereafter.

 

6         Confidentiality; Certain Representations; Cooperation

 

6.1      Definitions. Confidential Information is any information, idea or
material:



 

(a)generated, collected by or used in the operations of Shire that relates to
the actual or anticipated business or research and development of Shire and that
has not been made available generally to the public by Shire, or

 

(b)suggested by or resulting from any task or responsibility assigned to
Executive or work performed by Executive for Shire, or known to Executive as a
consequence of Executive’s employment with Shire, and that has not been made
available generally to the public by Shire.

 

Confidential Information includes, but is not limited to, information relating
to the business of Shire, including information relating to its suppliers,
customers, personnel, commercial and scientific data, strategic plans, IPRs,
profits, markets, sales, budgets, pricing policies, accounting, finance,
products, product development, marketing strategies, operational methods,
technical processes, research and development techniques, strategic plans,
formulas, Work (as defined above in Section 5.1), discoveries, research, patent
applications, business forecasts, agreements, personnel files and other business
affairs and methods not generally available to the public and including anything
that constitutes a trade secret within the meaning of the Pennsylvania Uniform
Trade Secret Act or other applicable law. Information shall not be, or shall
cease to be, Confidential Information if it is or becomes public general
knowledge, other than through any direct or indirect unauthorized disclosure or
other breach of the restrictions in Section 6 on the part of Executive.

 

6.2      All Confidential Information acquired or generated by Executive in
connection with Executive’s employment with Shire (whether written, oral or in
any other medium) shall be the sole property of Shire, shall be used by
Executive only as required in the performance of Executive’s duties and shall be
returned to the Company on request or on termination of Executive’s employment.


 

6.3      Executive will use his best efforts to protect the confidentiality of
Shire’s Confidential Information and shall keep the Confidential Information
secret. Except as required in the performance of Executive’s duties for Shire,
Executive will not, without the Board’s express written permission, directly or
indirectly, disclose Confidential Information to anyone outside Shire or use
Confidential Information in other than Shire’s business, either during or after
Executive’s employment by Shire; provided, however, that nothing in this
Agreement or otherwise shall restrict Executive from disclosing Confidential
Information (i) as required by law (provided that, prior to such disclosure,
Executive shall, if permitted by law, provide the Company with prompt written
notice of his requirement to disclose such information and shall work with the
Company (at the Company’s expense) to limit the disclosure so required and to
otherwise protect the confidentiality of such information) or (ii) solely to the
limited extent necessary in



 

 

 

connection with the defense or prosecution of any claim against the Company or
its affiliates.


 

6.4      Executive acknowledges that Shire may receive from others their
confidential information, subject to a duty on Shire’s part to maintain the
confidentiality of such information. During and after Executive’s employment
with Shire, Executive will not, directly or indirectly, disclose such
confidential information to anyone outside Shire or use such information for any
purpose other than as is both required in the performance of Executive’s duties
for Shire and in a manner as is consistent with Shire’s duty to maintain the
confidentiality of such information; provided, however, that nothing in this
Agreement or otherwise shall restrict Executive from disclosing such information
(i) as required by law (provided that, prior to such disclosure, Executive
shall, if permitted by law, provide the Company with prompt written notice of
his requirement to disclose such information and shall work with the Company (at
the Company’s expense) to limit the disclosure so required and to otherwise
protect the confidentiality of such information) or (ii) solely to the limited
extent necessary in connection with the defense or prosecution of any claim
against the Company or its affiliates.

 

6.5      Executive represents and warrants that Executive’s employment with
Shire does not and will not breach any agreement with or duty owed to any of
Executive’s former employers or otherwise. Executive will not disclose to Shire
and will not use or induce Shire to use any proprietary, confidential or trade
secret information of others, including, but not limited to, former employers.
Executive represents and warrants that Executive has returned all property and
confidential information belonging to all Executive’s prior employers.

 

6.6      During the Employment Period and at all times thereafter, Executive
agrees to cooperate fully with Shire in any internal investigation, any
administrative, regulatory or judicial proceeding or any dispute with a third
party concerning issues of which Executive has any knowledge or that may relate
to Executive or Executive’s employment or other service with Shire (or the
termination thereof).  Executive’s cooperation may include but is not limited to
being available to Shire upon reasonable notice for interviews and factual
investigations, appearing at Shire’s request to give testimony without requiring
service of a subpoena or other legal process, volunteering to Shire all
pertinent information, and turning over to Shire all relevant documents which
are or may come into Executive’s possession or under Executive’s control.

 

7         Executive’s Restrictive Covenants

 

7.1      Executive acknowledges that during the course of Executive’s employment
with Shire, Executive will receive and have access to Confidential Information
and Executive will also receive and have access to detailed employee data and
information relating to the operations and business of Shire and accordingly,
Executive is willing to enter into the covenants described in this Section 7 in
order to provide Shire with what Executive considers to be reasonable protection
for those interests.


 

7.2      Executive covenants and agrees that during the Employment Period and
for a period of one year following the date on which the Notice of Termination
is provided (which period shall be inclusive of the Notice Period (as defined in
Section 9.1 below)) (collectively, the “Restricted Period”), regardless of
whether the termination is initiated by Executive or Shire, Executive will not,
directly or indirectly, engage in any



 

 

 

business or activity or render service, whether as principal, agent, officer,
director, employee, consultant or otherwise, with or to any person, business,
corporation or other entity that engages in the research, development,
production, licensing, marketing, sale or supply of any product or service that
is similar in kind, type or purpose to any product or service offered in or
under development by Shire at any time during Executive’s last 12 months of
active employment with Shire (“Restricted Business”); provided however, that
this Section 7.2 shall not prohibit Executive from acquiring, solely as an
investment and through open market purchases, securities of any entity which are
publicly traded, so long as Executive is not part of any control group of such
entity, and such securities do not constitute more than five percent (5%) of the
outstanding voting power of that entity.


 

7.3      During the Restricted Period, regardless of whether the termination is
initiated by Executive or Shire, Executive will not, directly or indirectly,
solicit, divert, or attempt to solicit or divert, or accept Restricted Business
from, any customer or account, or prospective customer or account, of Shire with
whom Executive or those employees who reported, directly or indirectly, to
Executive had contact at any time during the last 12 months of Executive’s
active employment with Shire.
 

7.4      During the Restricted Period, regardless of whether the termination is
initiated by Executive or Shire, Executive will not, directly or indirectly,
solicit, or assist or encourage the solicitation of, any employee of Shire to
work for Executive or for any entity with which Executive may become employed or
affiliated, without the prior written consent of the Board. The term “solicit”
shall mean Executive’s contacting, or providing information to others who may be
reasonably expected to contact, any employee of Shire regarding such employee’s
interest in seeking employment with Executive or any entity with which Executive
may become employed or affiliated.



7.5      During the Restricted Period, regardless of whether the termination is
initiated by Executive or Shire, Executive shall not, directly or indirectly,
employ, and shall not cause any entity that Executive controls to employ, any
person who is a full-time employee of Shire, or who was a full-time employee of
Shire as of the date of the termination of Executive’s employment or within
twelve (12) months prior thereto, without the prior written consent of the
Board.


 

7.6      Executive will not, during Executive’s employment with Shire or at any
time thereafter, directly (or through any other person or entity) make any
public or private statements (whether orally or in writing) that disparage,
denigrate or malign the Company, Shire plc, any Affiliated Company or any of
their respective businesses, activities, operations, affairs, reputations,
prospects, officers, employees or directors. For purposes of clarification, and
not limitation, a statement shall be deemed to disparage, denigrate or malign a
person or entity if such statement could be reasonably construed to adversely
affect the opinion any other person may have or form of any such person or
entity. The foregoing limitations shall not be violated by truthful statements
in response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).

 

7.7      Executive hereby agrees that Executive will at the request of the
Company enter into a direct agreement or undertaking with Shire plc or any
Affiliated Company containing restrictions and provisions corresponding to the
restrictions and



 

 

 

provisions in this Section 7 (or such portion thereof as may be appropriate in
the circumstances) as Shire plc or any such Affiliated Company (as applicable)
may reasonably require for the protection of its legitimate business interests.


 

7.8      Section 7.2 shall not restrain Executive from being engaged or
concerned in any business activity in so far as Executive’s duties or work shall
relate solely:


 

(a)to geographical areas where the business concern is not in competition with
the Restricted Business; or

 

(b)to services or activities of a kind with which Executive was not concerned to
a material extent during the last 12 months of Executive’s active employment
with Shire.




 

8         Remedies. Executive acknowledges and agrees that the restrictions and
covenants outlined in Sections 5, 6 and 7 are reasonable and necessary
protections of the immediate interests of Shire, and that Shire would not have
employed Executive without receiving additional consideration offered by
Executive in binding Executive to such restrictions and covenants. Executive
agrees that no claim that Executive may have against Shire, whether predicated
on this Agreement or otherwise, shall constitute a defense to the Company’s,
Shire plc’s or any Affiliated Company’s enforcement of such restrictions and
covenants. In addition to such other rights and remedies as the Company, Shire
plc and each Affiliated Company may have at equity or in law with respect to any
breach of this Agreement, Executive agrees that if Executive breaches (or
threatens to breach) any of the provisions of Sections 5, 6 or 7, (x) the
Company, Shire plc and each Affiliated Company shall have the right and remedy
to have such provisions specifically enforced by any court having equity
jurisdiction, and Executive acknowledges and agrees that any such breach or
threatened breach will cause irreparable injury to Shire and that money damages
will not provide an adequate remedy to Shire and (y) the Company’s obligation to
provide any payments or benefits under Section 9 (other than the Accrued
Benefits) shall immediately cease. If it shall be judicially determined that
Executive has violated any of Executive’s obligations under Section 7 of this
Agreement (other than obligations that apply in perpetuity), then the period of
time applicable to the obligation which Executive shall have been determined to
have violated shall automatically be extended by a period of time equal in
length to the period during which said violation(s) occurred. It is expressly
acknowledged and agreed that Shire plc and each Affiliated Company are third
party beneficiaries of the provisions of Sections 5, 6, 7 and 8 hereof and may
enforce the terms of such Sections as if Shire plc and each such Affiliated
Company were a party hereto. Furthermore, the provisions of Section 5, 6 and 7
hereof are independent of any other restrictive covenants to which Executive may
be bound in favor of Shire.



 

9         Termination.

 

9.1      Definitions. For purposes of this Agreement, the following terms shall
have the respective meanings set forth below:



 

(a)“Cause” shall mean:

 

(i)the willful failure or refusal by Executive substantially to perform
Executive’s duties and responsibilities hereunder (other than any such failure
resulting from Executive’s incapacity due to Executive’s physical or mental
illness) after written demand by the CEO identifying the nature of such failure
or refusal;



 

 

 

(ii)Executive has engaged in conduct which brings or is likely to bring himself
or Shire into disrepute;

 

(iii)the willful misconduct by Executive which is materially injurious to Shire,
monetarily or otherwise, or which results or is intended to result in personal
gain or enrichment at the expense of Shire; (provided that no act or failure to
act shall be considered “willful” unless done, or omitted to be done, by him in
bad faith and without reasonable belief that his action or omission was in the
best interest of Shire);

 

(iv)Executive’s conviction of or plea of no contest to a felony, or to a crime
involving moral turpitude;

 

(v)Executive’s material breach of the terms of this Agreement (including,
without limitation, any breach of Section 3.4), provided that such breach, to
the extent capable of cure, is not cured within 10 days after written notice
describing such breach is provided to Executive by the Board or the CEO;

 

(vi)Executive’s unlawful discrimination, including harassment, against
employees, customers or business associates of the Company, Shire plc or an
Affiliated Company; or

 

(vii)Executive becoming disqualified from being a director of any of the
Company, Shire plc or any Affiliated Company.

 

(b)Date of Termination. “Date of Termination” or “Termination Date” shall mean:

 

(i)In the event Executive’s employment is terminated by Executive’s death, the
date of Executive’s death;

 

(ii)If Executive’s employment is terminated by Shire by reason of Executive’s
Permanent Disability, the date that is thirty (30) days following the date the
Board provides Executive with a notice of termination in accordance with Section
11.6 hereof (a “Notice of Termination”);

 

(iii)If Executive’s employment is terminated by Shire without Cause, the date
that is twelve (12) months following the date the Board provides Executive with
a Notice of Termination;

 

(iv)If Executive’s employment is terminated by Executive for any reason
(including retirement in accordance with Shire’s policy applicable to executive
directors (as determined by the Board in its sole discretion)), the date that is
twelve (12) months following the date Executive provides the Board with a Notice
of Termination;

 

(v)If Executive’s employment is terminated by Shire for Cause, the date on which
the Notice of Termination is provided to Executive.

 

For all purposes of this Agreement, the time between the Notice of Termination
and the Date of Termination, if any, shall constitute the “Notice Period.” In
the case of Executive’s termination as a result of Executive’s death or as a
result of a termination for Cause, there shall not be a Notice Period.

 

(c)“Permanent Disability” shall mean any physical or mental ailment or
incapacity as determined by a licensed physician agreed to by the Board



 

 

 

 



and Executive (or Executive’s legal representatives) (or, in the event that
Executive and the Board cannot so agree, by a licensed physician agreed upon by
two physicians, one selected by Executive (or Executive’s legal representatives)
and the other selected by the Board), which prevents Executive from performing
the duties incident to Executive’s employment hereunder and which ailment or
incapacity has continued for a period of either (A) ninety (90) consecutive days
or (B) one hundred eighty (180) total days in any 12-month period, and which, in
each case, is expected to render Executive incapable of performing Executive’s
duties hereunder for not less than one (1) year, provided, however, in no event
shall Executive have incurred a Permanent Disability hereunder unless he is
eligible to receive disability benefits pursuant to the Company’s long-term
disability plan. Without limiting the foregoing, for purposes of determining
whether Permanent Disability exists, Executive agrees to submit himself to a
medical examination at the Company’s request.



 

9.2      Notice Period; Notice of Termination. During the Notice Period, the
Executive shall remain employed by Shire and the Executive’s relationship with
Shire shall continue to be governed by the terms of this Agreement (subject to
the Board’s right to accelerate the date of the Executive’s termination of
employment in accordance with Section 9.3 hereof); provided, however, that
during the Notice Period (i) the Board may require the Executive to perform such
services as it, in good faith, deems appropriate, provided that such services
are consistent with Executive’s education, skill, and experience, (ii) the Board
may remove some or all of Executive’s duties and responsibilities including,
without limitation, as Chief Financial Officer of Shire plc (provided, however,
that, unless otherwise requested by the Board, Executive shall continue to
perform his duties and responsibilities as an employee of the Company, whether
express or implied, during the entire Notice Period), (iii) the Board may
exclude the Executive from any premises of the Company, Shire plc and any
Affiliated Company (and need not give any reason for doing so), (iv) the
Executive shall conduct himself with good faith towards Shire and not
intentionally do anything that is harmful to Shire, (v) the Executive may not
directly or indirectly be employed by or retained by or advise or assist any
other person or entity in any capacity either paid or unpaid (except Board
approved non-executive positions and such other activities as are permitted
under Section 3.2 hereof) and (vi) the Board may require the Executive to resign
from any positions he holds with the Company, Shire plc and any Affiliated
Company (including director) and Executive shall resign as soon as reasonably
practicable thereafter (Executive hereby irrevocably appoints the Board or its
designee to execute any instrument on his behalf to effect such resignation if
he fails to comply with the Board’s request to so resign). The Executive
acknowledges that any action taken by the Board pursuant to this Section shall
not be a breach of this Agreement and the Executive shall have no claim against
the Company, Shire plc or any Affiliated Company for the same. Notwithstanding
the foregoing, Executive shall be entitled to participate in the Company’s
benefit plans during the Notice Period only if permitted under the terms of such
plans (provided that if Executive is not permitted to participate in any health
or welfare plan, the Company shall pay Executive a monthly amount during the
Notice Period equal to the premiums paid by the Company for the benefit of
Executive for coverage under such plan immediately prior to the date on which
the Notice of Termination was provided). Any termination of Executive’s
employment shall be communicated by a written Notice of Termination. Executive
acknowledges and agrees that upon his termination of employment with the Company
for any reason, he shall cease to have any employment, officer, director or



 

 

 

other positions with Shire plc, the Company or any Affiliated Company (and his
sole compensation for such termination shall be as set forth in Section 9.3).


 

9.3       Compensation Upon Termination.



 

(a)General. Upon termination of Executive’s employment, Executive shall be
entitled to receive all compensation, vested benefits and other payments which
were earned and vested but unpaid at the time of Executive’s termination of
employment in accordance with the terms of the applicable benefit plans in which
Executive is then participating (the “Accrued Benefits”). In the event of
Executive’s death, the Accrued Benefits shall be paid to Executive’s estate,
designated beneficiary or personal representative, as applicable.

 

(b)Pay in Lieu of Notice. Notwithstanding anything contained herein to the
contrary, following the delivery of a Notice of Termination by either party, the
Board may, in its sole discretion, accelerate the Date of Termination to a date
that is earlier than the date specified in Section 9.1(b) above (including to
the date on which a Notice of Termination is provided). In such an event, the
Company shall provide Executive with the following payments and benefits: (A) an
amount equal to the Base Salary the Executive would have received through the
last day of the Notice Period, with such amount to be paid in substantially
equal installments in accordance with the Company’s normal payroll practices
commencing with the payroll date coincident with or next following the 90th day
following such termination of employment and ending on the last payroll date on
or before the last day of the year in which the 90th day following Executive’s
termination of employment occurs (or if the payment end date would precede the
payment beginning date, all such payments will be made in a lump sum on the
payroll date coincident with or next following the 90th day following such
termination of employment); (B) an amount, to be decided at the absolute
discretion of the Remuneration Committee, which may be anywhere from zero up to
the target annual bonus under the Incentive Plan, to which the Executive would
have been entitled pursuant to Section 4.2 for the bonus year in which the
Notice Period terminates (based on the Executive’s Base Salary at the date on
which his employment terminated and pro-rated based on the number of unserved
months in the Notice Period in relation to 12), with the cash portion of such
bonus to be paid in substantially equal installments in accordance with the
Company’s normal payroll practices commencing with the payroll date coincident
with or next following the 90th day following such termination of employment and
ending on the last payroll date on or before the last day of the year in which
the 90th day following Executive’s termination of employment occurs (or if the
payment end date would precede the payment beginning date, all such payments
will be made in a lump sum on the payroll date coincident with or next following
the 90th day following such termination of employment), and with the non-cash
portion of such bonus to be paid at the same time as if Executive’s employment
had not terminated (provided that, with respect to the 2015 calendar year, any
such bonus paid shall not exceed the amount of the bonus that would have been
earned under Section 4.2 based on actual



 

 

 

  performance); (C) an amount equal to the SERP contributions that Executive
would have received during the remainder of the Notice Period, with such amount
to be paid in a lump sum on the 90th day after the date of Executive’s
termination of employment; (D) monthly car allowance payments for the remainder
of the Notice Period, with such amount to be paid in substantially equal
installments in accordance with the Company’s normal payroll practices
commencing with the payroll date coincident with or next following the 90th day
following such termination of employment and ending on the last payroll date on
or before the last day of the year in which the 90th day following Executive’s
termination of employment occurs (or if the payment end date would precede the
payment beginning date, all such payments will be made in a lump sum on the
payroll date coincident with or next following the 90th day following such
termination of employment); and (E) continued participation in the Company’s
medical and dental benefit plans (to the extent permitted by such plans) for the
remainder of the Notice Period (provided that if Executive is not permitted to
participate in such plans, the Company shall pay Executive a monthly amount
during the remainder of the Notice Period equal to the premiums paid by the
Executive for coverage under such plans as of immediately prior to the date of
Executive’s termination).

 

(c)Mitigation and Offset. If the Executive obtains an alternative remunerated
position (as defined below) during the unworked portion of the Notice Period,
then the payments described in clauses (A), (B), (C) and (D) of Section 9.3(b)
shall be reduced by the basic remuneration to which the Executive is entitled
from the alternative remunerated position during such unworked portion of the
Notice Period (or in the event that Executive already received such payments
under such clauses, Executive shall be required to repay the gross amount of the
required reduction to the Company within 10 days after receipt of such basic
remuneration from the alternative remunerated position). The reduction shall
apply first to the payments in clause (A), then clause (B), then clause (D) and
then clause (C). In addition, the benefit described in clause (E) of Section
9.3(b) shall immediately cease if Executive becomes entitled to health coverage
from an alternative remunerated position. For the purposes of calculating the
amount of the deduction in respect of remuneration from the alternative
remunerated position, any basic salary or fees shall be included, together with
the value of any pension provided, but not any entitlement to bonus or the value
of any equity or equity-based incentive arrangements. The value of any
entitlement to pension shall be calculated as the amount which the new employer
contributes to a pension scheme on the Executive’s behalf (in the case of a
defined benefit arrangement, being the long term contribution rate, ignoring any
adjustment to reflect an overall deficit or surplus in the scheme). For the
purposes of this Agreement, “alternative remunerated position” shall mean any
new position, whether under a contract of employment, consultancy arrangement,
non executive appointment or otherwise, whereby the Executive is directly or
indirectly remunerated. Executive shall immediately notify the Company in the
event that he obtains an alternative remunerated position during the unworked
portion of the Notice Period.



 

 

 

(d)Equity Awards. Executive’s rights under his Shire Equity Awards will be
determined in accordance with the rules of the relevant scheme.

 

(e)Override. Notwithstanding anything contained in this Agreement to the
contrary, if either party hereto has provided a Notice of Termination to the
other party, then Executive’s employment shall be deemed to terminate (if not
terminated earlier) on the date on which he incurs a “separation from service”
under Code Section 409A, even if the Company has not exercised its authority
under Section 9.3(b) above to accelerate the date of Executive’s termination of
employment. In such event, it shall be treated as if the Company had elected to
terminate Executive’s employment on the date on which such separation from
service occurs for purposes of Code Section 409A and Executive shall be entitled
to receive the payments and benefits set forth in, and in accordance with,
Section 9.3(b) above (and Executive shall not be entitled to receive any
additional payments or benefits from Shire in respect of his employment or
termination of employment, other than the Accrued Benefits).

 

9.4      Release of Shire. As a condition to the Company’s provision of the
payments and benefits described in Section 9.3(b) (other than the Accrued
Benefits), Executive shall execute and deliver to the Company a General Release
in form and substance satisfactory to the Company such that such General Release
is effective (with all revocation periods having expired unexercised) by the
60th day following Executive’s termination of employment.



 

9.5      Specified Employee. Notwithstanding any other provision of this
Agreement, if (a) Executive becomes entitled to receive payments or benefits
under this Agreement or otherwise as a result of Executive’s separation from
service (within the meaning of Code Section 409A), (b) Executive is a “specified
employee” within the meaning of Code Section 409A and (c) such payments or
benefits would be subject to tax under Code Section 409A if the payments or
benefits are paid within six (6) months after Executive’s separation from
service, then any such payments or benefits that are otherwise scheduled to be
paid during such six (6) month period shall be delayed for a period of six (6)
months after Executive’s separation from service, as required by Code Section
409A. The accumulated delayed amount shall be paid, without interest, in a lump
sum payment within ten (10) days after the end of such six (6) month period (the
“Delayed Payment Date”). In the event of Executive’s death prior to the Delayed
Payment Date, the payments and benefits delayed on account of Code Section 409A
shall be paid to Executive’s personal representative within thirty (30) days
after the date of Executive’s death.

 

9.6      Parachute Payment. In the event that (i) Executive becomes entitled to
any payments or benefits hereunder or otherwise from the Company, Shire plc or
any Affiliated Company which constitute a “parachute payment” as defined in Code
Section 280G (the “Total Payments”) and (ii) Executive is subject to an excise
tax imposed under Code Section 4999 (the “Excise Tax”), then, if it would be
economically advantageous for Executive, the Total Payments shall be reduced by
an amount that results in the receipt by Executive on an after tax basis
(including the applicable federal, state and local income taxes, and the Excise
Tax) of the greatest Total Payment, notwithstanding that some or all of the
portion of the Total Payment may be subject to the Excise Tax.



 

 

 

Any such reduction in payments and benefits shall be applied first against the
latest scheduled cash payments; then current cash payments; then any equity or
equity derivatives that are included under Section 280G of the Code at full
value rather than accelerated value (with the highest value reduced first); then
any equity or equity derivatives included under Section 280G of the Code at an
accelerated value (and not at full value) shall be reduced with the highest
value reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24); finally any other non-cash benefits will be reduced.

 

10      Data Protection. Executive consents to the Company, Shire plc and any
Affiliated Company holding and processing both electronically and manually the
data it collects which relates to Executive for the purposes of the
administration and management of its employees and its business and for
compliance with applicable procedures, laws and regulations. Executive also
consents to the transfer of such personal information to other offices the
Company may have or to Shire plc or an Affiliated Company or to other third
parties whether or not outside the United States or the European Economic Area
for administration purposes and other purposes in connection with Executive’s
employment where it is necessary or desirable for the Company to do so.



 

11      Miscellaneous

 

11.1   409A Compliance. This Agreement is intended to comply with Code Section
409A (to the extent applicable) and the parties hereto agree to interpret this
Agreement in the least restrictive manner necessary to comply therewith and
without resulting in any increase in the amounts owed hereunder by the Company.
Notwithstanding anything herein to the contrary, neither the Company, Shire plc
nor any Affiliated Company shall have any liability to Executive or to any other
person if the payments and benefits provided in this Agreement or otherwise are
not exempt from or compliant with Code Section 409A. Executive’s right to
reimbursement or in-kind benefits under this Agreement may not be liquidated or
exchanged for any other benefit and no reimbursement under this Agreement may
occur later than the last day of the calendar year immediately following the
calendar year in which such expenses were incurred, nor shall the amount
available for reimbursement, or in-kind benefits provided, during one year
affect the amount available for reimbursement, or in-kind benefits to be
provided, in any other year. In addition, the phrase “termination of employment”
and similar phrases as used throughout the Agreement shall mean Executive’s
“separation from service” within the meaning of Code Section 409A, and any
amounts payable to Executive hereunder upon Executive’s termination of
employment that are treated as “non-qualified deferred compensation” under Code
Section 409A shall not be paid to Executive until Executive has incurred a
separation from service within the meaning of Code Section 409A. To the extent
that any schedule of notice or severance payments herein would violate Code
Section 409A, such schedule shall not apply and any payments subject to such
schedule shall be made pursuant to a schedule that complies with Code Section
409A (as reasonably determined by the Company). Each payment made under this
Agreement shall be treated as a “separate payment” within the meaning of Code
Section 409A.

 

11.2    Entire Agreement; Termination of Prior Employment Agreement;
Counterparts; Withholding. This Agreement supersedes any and all prior or
contemporaneous employment agreements, offer letters, term sheets or other
agreements or other communications, in whatever medium, between the parties with



 

 

 

respect to the subject matter hereof (including, without limitation, the United
States Executive Employment Agreement, dated as of November 1, 2010, between the
Company and Executive, as amended by that certain offer letter agreement between
the Company and Executive as of January 1, 2015 (the “Prior Employment
Agreement”); provided, however, that Shire’s obligation to pay Executive a total
incentive bonus of $120,000 in consideration for his service as Interim Chief
Financial Officer in 2015 shall remain in full force and effect, with such
payment to be made in accordance with the terms of the Prior Employment
Agreement). This Agreement may be executed and delivered in separate
counterparts (including by means of facsimile), each of which is deemed to be an
original and all of which taken together constitute one and the same Agreement.
All amounts payable hereunder will be subject to applicable tax and other
withholdings and deductions as appropriate.


 

11.3     No Waiver; Amendment. The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion shall not be considered
a waiver of such party’s rights or deprive such party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
This Agreement may be amended or modified only upon written agreement of the
parties hereto.



 

11.4     Severability. If any provision of this Agreement is held to be invalid
or unenforceable, it is to that extent to be deemed omitted; and the remainder
of the Agreement shall be valid and enforceable to the maximum extent possible;
provided, however, that should a court of competent jurisdiction conclude that
any restriction in Section 5, 6 or 7 is unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, then such restriction shall be enforced to the maximum extent
permitted by law and the court making such determination shall have the power to
modify such Section in order to conform it with applicable law.

 

11.5     Assignment. This Agreement shall not be assignable by Executive. The
Company shall have the right to assign this Agreement, including Executive’s
restrictive covenants in Section 7 hereof, to Shire plc or an Affiliated Company
without Executive’s consent. In addition, in the event that Executive’s
employment is transferred to Shire plc or an Affiliated Company (which Executive
acknowledges the Company may do without Executive’s consent and such shall not
result in a breach of this Agreement or give rise to severance or similar
benefits), this Agreement may be assigned to Shire plc or such Affiliated
Company, as applicable (in which case references herein to “Company” shall be
deemed to be to Shire plc or such Affiliated Company, as applicable) or
Executive may be required to execute an employment agreement with Shire plc or
such Affiliated Company (as applicable) that is substantially the same as this
Agreement (and this Agreement shall terminate without any liability to Executive
upon such execution).

 

11.6     Notices. All notices, demands and other communications which are
required to be given, served or sent pursuant to this Agreement shall be in
writing and shall be delivered personally, or by facsimile or sent by air
courier or first-class certified or registered mail, return receipt requested
and postage prepaid, addressed as follows:



 

 

 

If to Executive:

Jeffrey V. Poulton

4 Palmer Ln 

Acton, Massachusetts 01720

 

If to Shire:

 

Shire 

Attention: EVP, Human Resources



300 Shire Way



Lexington, Massachusetts 02421

 

All notices and other communications given to any party in accordance with the
provisions of this Agreement will be deemed to have been given on the date of
delivery if personally delivered; upon confirmation of receipt if faxed; on the
business day after the date which sent by air courier; and on the third business
day after the date when sent if sent by first-class mail, in each case addressed
to such party as provided in this Section 11.6 or in accordance with the latest
unrevoked direction from such party.

 

11.7     Governing Law and Forum. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to its choice of laws provisions. The Company and Executive agree
that any action at law, suit in equity, or judicial proceeding relating to the
validity, construction, interpretation, and enforcement of this Agreement, or
any provision hereof or otherwise relating to Executive’s employment with Shire,
shall be instituted and determined exclusively in the United States District
Court for the District of Massachusetts (if federal jurisdiction exists, or in
the state courts located in Woburn, Massachusetts if federal jurisdiction does
not exist), and the Company and Executive each hereby consents to the personal
jurisdiction of such courts for such purpose.



 

11.8     Waiver of Jury Trial. The Company and Executive each hereby waive, to
the fullest extent permitted by law, a trial by jury in any action, proceeding
or counterclaim brought or asserted by either the Company or Executive against
the other on any matters whatsoever arising out of this Agreement or Executive’s
service with Shire or the termination thereof. By their initials following this
sentence, the Company and Executive acknowledge that each has read, understands
and consents to their waivers of a trial by jury.    /s/ JP   ,     /s/ FO    .

 

11.9.     Indemnification. Executive shall be entitled to indemnification under,
and in accordance with, the terms of the Deed of Indemnity attached hereto as
Exhibit A.

 

11.10    Consistency with directors’ remuneration policy and regulatory
requirements. Nothing in this Agreement shall oblige the Company, Shire plc or
any Affiliated Company or any other person or entity to issue or transfer any
shares or make any payment (including any remuneration payment or payment for
loss of office) which would be inconsistent with the approved directors’
remuneration policy of Shire and in breach of Chapter 4A of Part 10 of the
Companies Act 2006.   Neither the Company, Shire plc nor any Affiliated Company
will be obliged to seek the approval of any regulator or of its members in
general meeting for any such payment but may make such changes as they consider
are necessary or desirable to the terms of the payment to ensure that
consistency.

 

* * * * *

 

 

 

IN WITNESSETH, WHEREOF, each of the Company and Executive have executed and
delivered this Agreement, as of the date first written above.

 

SHIRE HUMAN GENETIC THEREAPIES, INC.



 





    JEFFREY V. POULTON               Sign: /s/ Flemming Ornskov   Sign: /s/
Jeffrey Poulton   Date:   May 6, 2015   Date:   April 29, 2015  



 

 



Dated 29 April 2015

 

SHIRE PLC

 

and

 

JEFFREY V. POULTON

 

_____________________________________________

 

DIRECTOR’S INDEMNITY

 

_____________________________________________

 

 







 

 

 

EXHIBIT A

 

Deed of Indemnity

 

THIS AGREEMENT is made on April 29, 2015.

 

BETWEEN:

 

(1)        SHIRE PLC, a company incorporated in Jersey (registered number 99854)
whose registered office is at 22 Grenville Street, St Helier, Jersey (the
“Company”); and

 

(2)        JEFFREY V. POULTON, of 22 Grenville Street, St Helier, Jersey (the
“Director”).

 

WHEREAS:

 

(A)The Director has been appointed an executive director of the Company with
effect from April 29, 2015.

 

(B)The Company has agreed to indemnify the Director, and the Director has agreed
to give certain undertakings to the Company, in each case on the terms of and
subject to the conditions of this Agreement.

 

THIS AGREEMENT PROVIDES as follows:

 

1.         INTERPRETATION

 

1.1        In this Agreement:

 

(A)“Associated Company” means any Subsidiary of the Company, any holding company
of the Company (if created) and any Subsidiary of that holding company (if
created);

 

(B)“Companies Law” means the Companies (Jersey) Law 1991;

 

(C)“Subsidiary” means any subsidiary of the Company, as defined in the Companies
Law;

 

(D)“Effective Date” means April 29, 2015

 

(E)references to Clauses and sub-clauses are to clauses and sub-clauses of this
Agreement;

 

(F)use of any gender includes the other genders;



 

 

 

(G)a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be, amended,
modified or re-enacted; and

 

(H)headings and titles are inserted for convenience only and are to be ignored
in the interpretation of this Agreement.

 

1.2If there is any inconsistency between the provisions of this Agreement and
the provisions of any contract of employment between the Director and the
Company in effect on the Effective Date, the provisions of this Agreement shall
prevail.

 

2.INDEMNITIES

 

2.1Claims by Third Parties

 

Subject to Clauses 2.2, 2.5 and 2.6, the Company undertakes to indemnify the
Director against any liability suffered or incurred by the Director on or after
the Effective Date:

 

(A)in respect of the Director’s acts or omissions (whether on or after the
Effective Date) while, or in the course of acting as, a director or employee of
the Company or a director or employee of any Subsidiary; and/or

 

(B)which otherwise arise by virtue of the Director holding or having held such
office;

 

in each case, to the extent arising out of or in connection with, directly or
indirectly, any claim, action or proceedings brought against the Director or any
other person by or on behalf of any third party (not being the Company or an
Associated Company) in any jurisdiction in respect of any alleged loss,
liability or damage actually or allegedly suffered by any third party, the
Company or an Associated Company.

 

2.2Scope of Indemnity for Claims by Third Parties

 

The indemnity in Clause 2.1 shall not apply to any liability incurred by the
Director:

 

(A)to pay a fine imposed in criminal proceedings;

 



(B)to pay a sum payable to a regulatory authority by way of a penalty in respect
of non-compliance with any requirement of a regulatory nature;

 



(C)in defending any criminal proceedings in which he is convicted;

 

(D)in connection with any application made under Article 212 of the Companies
Law in connection with which the court refuses to grant him relief; and

 

(E)unless, in connection with the matters giving rise to the liability, the
Director acted in good faith with a view to the best interests of the Company,
or in connection



 

 

 



only with any liability incurred in defending civil proceedings (regardless of
whether the Director has acted in good faith with a view to the best interests
of the Company), judgment is given in favour of the Director.



 

2.3Claims by or on behalf of the Company or an Associated Company

 

Subject to Clauses 2.4, 2.5 and 2.6, the Company undertakes to indemnify the
Director from the Effective Date against any liability incurred by him as a
director in defending any civil or criminal claim, action or proceedings which
relate to anything done or omitted, or claimed to have been done or omitted, by
him which are brought against the Director or any other person by or on behalf
of the Company or an Associated Company.

 

2.4Exclusions from Indemnity for Claims by or on behalf of the Company or an
Associated Company

 

The indemnity in Clause 2.3 shall not apply to any liability:

 

(A)(for the avoidance of doubt) incurred by the Director to the Company or an
Associated Company;

  

(B)incurred by the Director in defending any criminal proceedings in which he is
convicted;

  

(C)incurred by the Director in defending any civil proceedings in which judgment
is given against him; and

  

(D)incurred by the Director in connection with any application made under
Article 212 of the Companies Law in which the court refuses to grant him relief.

 

 

2.5Funding of Expenditure



 

(A)Subject to the provisions of this Agreement, the Company agrees to loan to
the Director, on an interest free basis, such funds as may be required to meet
any expenditure incurred or to be incurred by him, in defending any claim,
action or proceedings falling within the scope of such claims, actions, or
proceedings as are covered by the provisions of Clause 2.1 and 2.3.

 

(B)Subject to Clause 2.5(C) below, if the Company loans funds to the Director
pursuant to Clause 2.5(A) then such loan shall become due and repayable upon any
conviction of, judgment given against, or refusal of relief to, the Director
becoming final or the claim, action, or proceeding otherwise being settled or
terminating.

 

(C)In the event that the liability to which the loan relates can properly be
discharged by way of indemnity in accordance with Clause 2, the obligation to
repay such loan will be discharged by way of indemnity in accordance with this
Clause 2.

 

 

 

(D)For purposes of this Clause 2.5(B), a conviction, judgment or refusal of
relief becomes final:

 

(i)if not appealed against, at the end of the period for bringing an appeal; or

 

(ii)if appealed against, at the time when the appeal (or any further appeal) is
determined and the period for bringing any further appeal has ended or if the
appeal is abandoned or otherwise ceases to have effect.

 

2.6Limitations on indemnity

 

Without prejudice to any other rights or remedies which may be available to the
Director, the indemnity granted by the Company to the Director in either Clause
2.1 or Clause 2.3 shall not apply to the extent that it is not permitted by, or
consistent with, law or statute from time to time in force (including, without
limitation, the Companies Law), the memorandum and articles of the Company or
the rules and regulations of any regulatory body.

 

3.Conduct of Claims and Access to Information

 

3.1Without prejudice to the sub-clause 3.2, if the Director becomes aware of any
claim, action or demand against him which could give rise to any claim, action
or demand by him against the Company under Clause 2.1 (referred to herein as a
“Third Party Claim”), the Director shall:

 

(A)within 20 days of becoming so aware, notify the Company in writing of the
existence of such Third Party Claim, giving reasonable details in that
notification (or, to the extent that such details are not available to the
Director at that time, as soon as possible thereafter) of the person(s) making
such Third Party Claim, the circumstances leading to, and the grounds for, that
Third Party Claim and the quantum or possible quantum of the Third Party Claim;

 

(B)subject to the Company agreeing to pay the reasonable out-of-pocket expenses
of the Director, give such access to premises, chattels, documents and records
to the Company and its professional advisers as the Company may reasonably
request;

  

(C)take such action and give such information and assistance in order to avoid,
dispute, resist, mitigate, settle, compromise, defend or appeal any Third Party
Claim or judgment or adjudication with respect thereto as the Company may
reasonably request;

  

(D)at the request of the Company, allow the Company to take the sole conduct of
such actions as the Company may deem appropriate in connection with any such
Third Party Claim in the name of the Director and in that connection the
Director shall give or cause to be given to the Company all such assistance as
the



 

 

 



Company may reasonably require in avoiding, disputing, resisting, mitigating,
settling, compromising, defending or appealing any such Third Party Claim and
shall instruct such solicitors or other professional advisers as the Company may
nominate to act on behalf of the Director in relation thereto but to act in
accordance with the Company’s sole instructions;

 



(E)make no admission of liability, agreement, settlement or compromise with any
person in relation to any such Third Party Claim without the prior written
consent of the Company; and

 

(F)take all reasonable action to mitigate any loss suffered by him in respect of
such Third Party Claim.

 

3.2In any event, the Company shall be entitled at any stage and at its sole
discretion to settle any Third Party Claim and shall be under no obligation in
this respect to notify the Director of its decision so to settle such Third
Party Claim.

 

3.3If the Director intends to make a claim, action or demand against the Company
under Clause 2.3 (referred to herein as a “Costs Claim”) the Director shall:

 

(A)promptly notify the Company in writing of his intention to make such a Costs
Claim, giving reasonable details in that notification (or, to the extent that
such details are not available to the Director at that time, as soon as possible
thereafter) of the grounds for that Costs Claim and the quantum or possible
quantum of the Costs Claim;

  

(B)subject to the Company agreeing to pay the reasonable out-of-pocket expenses
of the Director, take such action and give such information and access to
premises, chattels, documents and records to the Company and its professional
advisers as the Company may reasonably request;

  

(C)take all reasonable action to mitigate any loss suffered by him in respect of
such Costs Claim.

 

4.Notices

 

4.1A notice under this Agreement shall only be effective if it is in writing.
Faxes are permitted. E-mail is not permitted.



 

 

 

4.2Notices under this Agreement shall be sent to a party at its address or
number and, in the case of the Company, for the attention of the individual, set
out below:

 

  Party and title of individual Address Fax number  

Company

 

Attention: Global General Counsel

 

22 Grenville Street
St Helier
Jersey
JE4 8PX

+44 (0) 1256 894710

 

 

With a copy to:

 

Hampshire International Business Park, Basingstoke, Hampshire RG24 8EP    
Director 22 Grenville Street
St Helier
Jersey
JE4 8PX

+44 (0) 1256 894710

 

 

4.3Either party may change its notice details on giving notice to the other
party of the change in accordance with this Clause. That notice shall only be
effective on the date falling two Business Days after the notification has been
received or on such later date as may be specified in the notice.

 

4.4Subject to sub-clause 4.5 and without prejudice to sub-clause 4.6, any notice
given under this Agreement shall not be effective until it is received by the
intended recipient.

 

4.5Any notice which is received by its intended recipient under this Agreement
outside normal working hours in the place to which it is addressed shall be
deemed to have been given at the start of the next period of normal working
hours in such place.

 

4.6No notice given under this Agreement may be withdrawn or revoked except by
notice given in accordance with this Clause.

 

5.Remedies and Waivers

 

5.1No delay or omission by either party to this Agreement in exercising any
right, power or remedy provided by law or under this Agreement shall:

 

(A)affect that right, power or remedy; or

  

(B)operate as a waiver of it.



 

 

 

5.2The single or partial exercise of any right, power or remedy provided by law
or under this Agreement shall not preclude any other or further exercise of it
or the exercise of any other right, power or remedy.

 

5.3The rights, powers and remedies provided in this Agreement are cumulative and
not exclusive of any rights, powers and remedies provided by law.

 

6.Invalidity

 

If at any time any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, that shall not
affect or impair:

 

(A)the legality, validity or enforceability in that jurisdiction of any other
provision of this Agreement; or

  

(B)the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of this Agreement.

 

7.No Partnership

 

Nothing in this Agreement and no action taken by the parties under this
Agreement shall constitute a partnership, association, joint venture or other
co-operative entity between the parties.

 

8.Entire Agreement

 

8.1This Agreement, the Company’s Articles of Association and, subject to Clause
1.2, any provision of any employment contract under which the Director is, or is
entitled to be, indemnified by the Company, constitute the whole and only
agreement between the parties relating to the indemnification of the Director by
the Company and the obligations of the parties in relation to Third Party Claims
and Costs Claims.

 

8.2This Agreement may only be varied in writing signed by each of the parties.

  

9.Assignment

 

9.1The Company may at any time assign all or any part of the benefit of, or its
rights or benefits under, this Agreement to any Subsidiary.

 

9.2The Director shall not assign, or purport to assign, all or any part of the
benefit of, or his rights or benefits under, this Agreement, provided that the
benefit of, and rights under, this Agreement shall ensure to the benefit of, and
be enforceable by, the successors, heirs and personal representatives of the
Director.

 

 

 

10.Confidentiality

 

10.1Subject to Clause 11.3, each party shall treat as confidential all
information obtained as a result of entering into or performing this Agreement
which relates to:

 

(A)the provisions of this Agreement;

  

(B)any negotiations relating to this Agreement;

  

(C)the subject matter of this Agreement; or

  

(D)the other party

 

(in each case referred to herein as “Confidential Information”).

 

10.2Subject to Clause 11.3, each party shall:

 

(A)not disclose any Confidential Information to any person other than any of its
professional advisers and, in the case of the Company, directors and employees
and directors and employees of any Subsidiary who need to know such information
in order to discharge their respective duties; and

  

(B)procure that any person to whom any Confidential Information is disclosed by
it complies with the restrictions contained in this Clause as if such person
were a party to this Agreement.

 

10.3Notwithstanding the other provisions of this Clause, either party may
disclose Confidential Information:

 

(A)if and to the extent required by law;

  

(B)in the case of the Company, if and to the extent required by any securities
exchange or regulatory or governmental body to which the Company is subject or
submits, wherever situated, including (amongst other bodies) the Stock Exchange,
the Jersey Financial Services Commission, the Financial Services Authority or
The Panel on Takeovers and Mergers, whether or not the requirement for
information has the force of law;

  

(C)to its professional advisers, and, in the case of the Company, its auditors
and bankers;

  

(D)if and to the extent the Confidential Information has come into the public
domain through no fault of that party; or

  

(E)if and to the extent the other party has given prior written consent to the
disclosure, such consent not to be unreasonably withheld or delayed.







 

 



 

Any Confidential Information to be disclosed by either party pursuant to
paragraph (A), (B), (C) or (D) shall be disclosed only after notice to the other
party.

 

10.4The restrictions contained in this Clause shall continue to apply after the
Director ceases to be a director of the Company, without limit in time.

 

11.Counterparts

 

11.1This Agreement may be executed in any number of counterparts, and by the
parties on separate counterparts, but shall not be effective until each party
has executed at least one counterpart.

 

11.2Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute but one and the same instrument.

 

12.Choice of Governing Law

 

This Agreement is governed by, and shall be construed in accordance with, Jersey
law.

 

13.Jurisdiction

 

The courts of Jersey are to have jurisdiction to settle any dispute arising out
of or in connection with this Agreement. Any proceedings relating to this
Agreement may therefore be brought in the Jersey courts.

 

14.Process agent

 

14.1Without prejudice to any other mode of service allowed under Jersey law, the
Director:

 

(A)irrevocably appoints Mourant & Co Secretaries Limited of 22 Grenville Street,
St Helier, Jersey JE4 8PX, as its agent for service of process in relation to
any proceedings before the Jersey courts in connection with this Agreement:

 

(B)agrees that, if a process agent ceases to act as process agent or no longer
has and address in Jersey, it shall appoint a substitute process agent
acceptable to the Company within ten Business Days and to delivery the Company a
copy of the new process agent’s acceptance of that appointment, and failing
this, the Company may appoint another agent for this purpose; and

 

(C)agrees that the failure by a process agent to notify him of any process will
not invalidate the proceedings concerned.

 

14.2The Company shall send by post to the Director a copy of the document served
on his agent for service of process. However no failure or delay in so doing
shall prejudice the effectiveness of service of such document or given rise to
any claim by the Director against the Company.

 

 

 

IN WITNESS of which this document has been executed and delivered as a deed on
the date which first appears on page 1 above.

 

Company

     

SIGNED for and on behalf of

 

SHIRE PLC

 

/s/ Flemming Ornskov   )
)
) Director

     

SIGNED by

 

JEFFREY V. POULTON

 

/s/ Jeffrey Poulton   )
)
)
)        



 







 

